188 S.W.3d 126 (2006)
William ESTERS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86465.
Missouri Court of Appeals, Eastern District, Division Two.
April 4, 2006.
*127 Timothy Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, William Esters ("Movant"), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant prayed that the motion court correct the sentence and judgment for two separate offenses of unlawful use of a weapon, section 571.030, RSMo 2000. On May 28, 2004, Movant was sentenced to one year of imprisonment for his February 5, 2004 offense to run consecutively with his sentence of four years of imprisonment for his September 6, 2002 offense. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the motion court's decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.